DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Action is responsive to Application No. 16/757375 filed on 04/18/2020 and preliminary amendment filed on 09/10/2021.  Claims 20-32 are currently pending.  Claims 1-19 have been cancelled in the preliminary amendment.  Claims 20-32 have been added in the preliminary amendment.  Claims 20 and 32 are independent claims.

Priority
Applicant's claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements submitted on 04/18/2020 and 12/17/2020 were filed on the mailing date of the application on 04/18/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 770 [0075].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "270" [0074] and "770" [0075] have both been used to designate power supply unit.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "220" [0076] and "230" [0082] have both been used to designate pattern selecting unit.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “220” [0082] has been used to designate both touch panel units and pattern selecting unit.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “240” [Fig. 15] has been used to designate both receiving unit and wireless data transmission unit.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24 recites “the buttons” in the second line.  However, “a plurality of buttons” was first instantiated in the claim.  Examiner suggests reciting “the plurality of buttons”.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  Claim 26 recites “on the basis of” in the fifth line.  Examiner suggests reciting “based on ”.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  Claim 28 recites “the haptic devices” in the third line.  However, “a plurality of haptic devices” was instantiated in the second line of the claim.  Examiner suggests reciting “the plurality of haptic devices”.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  Claim 31 recites “the buttons” in the second line.  However, “a plurality of buttons” was instantiated in the claim 24 from which claim 31 depends from.  Examiner suggests reciting “the plurality of buttons”.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities: The claim is awkwardly written and unclear to what the preamble and the body of the claim is.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: receiving unit configured to receive, haptic pattern data generating unit configured to convert, transmission unit configured to convert in claim 20; touch panel unit configured to receive in claim 22; pattern selecting unit configured to provide in claim 24; receiving unit configured to receive, haptic transmitter control unit configured to generate, haptic transmission unit configured to generate in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “receiving unit configured to receive, haptic pattern data generating unit configured to convert, transmission unit configured to convert in claim 20; touch panel unit configured to receive in claim 22; pattern selecting unit configured to provide in claim 24; and receiving unit configured to receive, haptic transmitter control unit configured to generate, haptic transmission unit configured to generate in claim 26” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is either devoid of any structure that performs the function in the claim or no clear association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The dependent claims, claims 21-31
Claim 20 recites the limitation "wherein a plurality of users wears the haptic device" in eleventh line.  The limitation is unclear because the limitation is written as if the plurality of users collectively are wearing a single haptic device as opposed to each user wearing a respective haptic device.  In order to expedite prosecution, Examiner will interpret the claim to mean that each user is wearing a respective haptic device.
The dependent claims, claims 21-31, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.
Claim 28 recites the limitation "each user wears a plurality of haptic devices" in the third line.  The limitation is unclear because the limitation is written as if a user is wearing a plurality of haptic devices as opposed to each user wearing a respective haptic device.  In order to expedite prosecution, Examiner will interpret the claim to mean that each user is wearing a respective haptic device.
Claim 32 recites the limitation "wherein a plurality of users wears the haptic device" in fifth line.  The limitation is unclear because the limitation is written as if the plurality of users collectively are wearing a single haptic device as opposed to each user wearing a respective haptic device.  In order to expedite prosecution, Examiner will interpret the claim to mean that each user is wearing a respective haptic device.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 20-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide a clear connection and/or adequate structure to perform the claimed functions of receiving and converting an input signal to a haptic signal, then transmitting the haptic signal (claim 20), receiving an external force (claim 22), providing a plurality of buttons (claim 24), and receiving wireless data, generating a control signal, and generating a haptic stimulus (claim 26). The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. If the examiner has overlooked the portion of the original Specification that describes these features of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action. Applicant may obviate this rejection by canceling the claim.
The dependent claims, claims 21-31, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-22, 26, and 32 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamam et al. (US 2016/0366450 A1; hereafter “Hamam”).

Regarding Claim 20, Hamam teaches a haptic information providing system comprising: (Hamam [0003]: a system for transferring haptic data from a live event to an end user device)
a station configured to generate haptic pattern data from an input signal; (Hamam [0003] [0037]: transformer is configured to receive the sensor data from the sensor and transform the sensor data into a signal including haptic data that is associated with the live event) and
a haptic device configured to receive the haptic pattern data from the station, (Hamam [0003]: end user device is configured to receive the haptic data from the transformer) generate a haptic stimulus, and transmit the haptic stimulus to a user, (Hamam [0003] [0031]: end user device includes a haptic output device configured to generate a haptic effect to a user based on the haptic data)
wherein the station comprises: a receiving unit configured to receive the input signal; [Because adequate structure has not been identified in the specification for performing the claimed function, the receiving unit is interpreted for the purpose of applying prior art as any known receiving structure implemented in hardware, software, or combination of the two that receives signals] (Hamam [0003]: transformer is configured to receive the sensor data from the sensor) 
a haptic pattern data generating unit configured to convert the input signal to generate the haptic pattern data; [Because adequate structure has not been identified in the specification for performing the claimed function, the haptic pattern data generating unit is interpreted for the purpose of applying prior art as any known generating structure implemented in hardware, software, or combination of the two that converts signals] (Hamam [0003] [0021]: transformer is configured to transform the sensor data into a signal including haptic data) and
a transmission unit configured to convert the haptic pattern data into wireless data and transmit the wireless data to the haptic device, [Because adequate structure has not been identified in the specification for performing the claimed function, the transmission unit is interpreted for the purpose of applying prior art as any known transmitting structure implemented in hardware, software, or combination of the two that converting and transmitting signals] (Hamam [0021] [0022]: haptic data (i.e., sensor data that has been treated or processed by transformer 118) is delivered to the one or more end devices; [0024]: cellular or Wi-Fi technologies could be used for transmission)
wherein a plurality of users wears the haptic device, and the wireless data is transmitted to at least two users, (Hamam [0024]: cellular or Wi-Fi technologies could be used for transmission; [0031]: end user device 430 may be a wearable haptic peripheral that is configured to be coupled to or positioned adjacent to a user; [0039] [0045] [0050]: Broadcasting station 656 then transmits composite signal 628 having both the processed audio and/or video data and embedded haptic data to one or more end user devices 430; Figs. 6-11)
wherein the haptic device comprises a visualization unit, and wherein light emitted from the visualization unit corresponds to at least one of rhythm, time, and beat of content or an event effect. (Hamam [0003]: end user device includes a display [visualization unit] configured to display the video data; [0022]: describing that video [light] can be delivered to one or more end user devices interleaved in temporal order; [0033] [0034]: Display screen 524.sub.C is configured to turn electrical signals into visible light and may be any type of medium that outputs video to a user)

Regarding Claim 21, Hamam teaches wherein the station generates the haptic pattern data from the input signal which includes at least one of force application data, content data, and event effect data. (Hamam [0044] [0049]: raw data from sensor 710 is transformed into haptic data that includes haptic event detections or identifications depending on the type of event and the accompanying sensor information such as force and intensity)

Regarding Claim 22, Hamam teaches wherein the station further comprises: at least one touch panel unit configured to receive an external force. [Because adequate structure has not been identified in the specification for performing the claimed function, the touch panel unit is interpreted for the purpose of applying prior art as any known touch panel structure implemented in hardware, software, or combination of the two that receives touch input] (Hamam [0020]: haptic data includes sensor data that is manually used to create data conveying haptic information (i.e., by a human designer or operator); Fig. 6 showing an external force being received at a touch panel)

Regarding Claim 26, Hamam teaches wherein the haptic device comprises: a receiving unit configured to receive wireless data; [Because adequate structure has not been identified in the specification for performing the claimed function, the receiving unit is interpreted for the purpose of applying prior art as any known receiving structure implemented in hardware, software, or combination of the two that receives data] (Hamam [0026] [0027]: receiver 434 of end user device 430 receives signal 122 including haptic data or receives composite signal 328)
a haptic transmitter control unit configured to generate a control signal for controlling a haptic transmission unit on the basis of haptic pattern data extracted from the wireless data; [Because adequate structure has not been identified in the specification for performing the claimed function, the haptic transmitter control unit is interpreted for the purpose of applying prior art as any known controlling structure implemented in hardware, software, or combination of the two that generate a control signal] (Hamam [0026]-[0028] [0030]: Processor 432 can decide what haptic effects to send to haptic output device 426 and in what order to send the haptic effects. For example, signal 122 including haptic data or the haptic component of composite signal 328 may include voltage magnitudes and durations. In another example, signal 122 including haptic data or the haptic component of composite signal 328 may provide high level commands to processor 432 such as the type of haptic effect to be output (e.g. vibration, jolt, detent, pop, etc.) by haptic output device 426, whereby the processor 432 instructs haptic output device 426 as to particular characteristics of the haptic effect which is to be output) and 
at least one haptic transmission unit configured to generate a haptic stimulus. [Because adequate structure has not been identified in the specification for performing the claimed function, the haptic transmission unit is interpreted for the purpose of applying prior art as any known transmitting structure implemented in hardware, software, or combination of the two that generating a haptic stimulus] (Hamam [0026] [0027] [0029] [0030]: haptic output device 426 to provide or output one or more haptic effects to a user)

Claim 32, Hamam teaches a haptic device configured to receive wireless data from a station, (Hamam [0003]: end user device is configured to receive the haptic data from the transformer) generate a haptic stimulus, and transmit the haptic stimulus to a user, (Hamam [0003] [0031]: end user device includes a haptic output device configured to generate a haptic effect to a user based on the haptic data)
the station being configured to generate haptic pattern data from an input signal and to convert the haptic pattern data into the wireless data, (Hamam [0003] [0037]: transformer is configured to receive the sensor data from the sensor and transform the sensor data into a signal including haptic data that is associated with the live event; [0021] [0022]: haptic data (i.e., sensor data that has been treated or processed by transformer 118) is delivered to the one or more end devices; [0024]: cellular or Wi-Fi technologies could be used for transmission)
wherein a plurality of users wears the haptic device, and the wireless data is transmitted to at least two users, (Hamam [0024]: cellular or Wi-Fi technologies could be used for transmission; [0031]: end user device 430 may be a wearable haptic peripheral that is configured to be coupled to or positioned adjacent to a user; [0039] [0045] [0050]: Broadcasting station 656 then transmits composite signal 628 having both the processed audio and/or video data and embedded haptic data to one or more end user devices 430; Figs. 6-11)
wherein the haptic device comprises a visualization unit, wherein light emitted from the visualization unit of the haptic device corresponds to at least one of rhythm, time, and beat of content or an event effect. (Hamam [0003]: end user device includes a display [visualization unit] configured to display the video data; [0022]: describing that video [light] can be delivered to one or more end user devices interleaved in temporal order; [0033] [0034]: Display screen 524.sub.C is configured to turn electrical signals into visible light and may be any type of medium that outputs video to a user)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hamam et al. (US 2016/0366450 A1; hereafter “Hamam”) in view of Gervais et al. (US 2017/0249812 A1; hereafter “Gervais”).

Regarding Claim 23, Hamam may not explicitly teach every aspect of wherein the visualization unit of the haptic device generates light corresponding to the haptic pattern data. 
However, Gervais teaches wherein the visualization unit of the haptic device generates light corresponding to the haptic pattern data. (Gervais [0075]: the playback device receives the audio-video content along with the haptic data and plays them back in synchrony)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to generate the light corresponding to the haptic pattern data as taught by .

Claims 24, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hamam in view of Jiang et al. (US 2015/0328082 A1; hereafter “Jiang”).

Regarding Claim 24, Hamam may not explicitly teach every aspect of further comprising: a pattern selecting unit configured to provide a plurality of buttons, each of the buttons instantaneously implementing pre-stored haptic pattern data. 
Jiang teaches further comprising: a pattern selecting unit configured to provide a plurality of buttons, each of the buttons instantaneously implementing pre-stored haptic pattern data.  [Because adequate structure has not been identified in the specification for performing the claimed function, the pattern selecting unit is interpreted for the purpose of applying prior art as any known providing structure implemented in hardware, software, or combination of the two that providing buttons] (Jiang [0135]: describing buttons 290 displayed on the touchscreen of the mobile handset 250 can be used to trigger different haptic effects; each of the buttons 290 can correspond to different haptic effects)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide a plurality of buttons each corresponding to a different haptic effect as taught by Jiang for the benefit of providing and broadcasting haptic patterns of Hamam, with a reasonable expectation of success, because Jiang teaches that this "can be used to trigger different haptic effects" [0135].  Additionally, providing a plurality of buttons would allow for a quick interaction, 

Regarding Claim 29, Hamam teaches wherein the light emitted from the visualization unit of the haptic device (Hamam [0033]: Display screen 524.sub.C is configured to turn electrical signals into visible light and may be any type of medium that outputs video to a user) 
Hamam may not explicitly teach that the [light emitted from the visualization unit of the haptic device] corresponds to an intensity of force to be applied to the touch panel unit. 
Jiang teaches wherein the light emitted from the visualization unit of the haptic device corresponds to an intensity of force to be applied to the touch panel unit. (Jiang [0060]: as the user 60 changes the stimulation (e.g., motion of the sex toy, force of the sex toy, vibrational strength of the sex toy, frequency of the sex toy, haptic pattern of the sex toy, other types of stimulations, and/or combinations thereof) of the sex toy 68 via the controller 62, the light pattern of the visual feedback indicator 100 will produce corresponding light patterns. Each light pattern can reflect the stimulation types, strength, and/or patterns of the sex toy 68…NOTE: the light pattern reflecting the strength via the controller equates to the intensity of force to be applied to the touch panel unit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the light emitted from the visualization unit of the haptic device to correspond to an intensity of force to be applied to the touch panel unit as taught by Jiang for the benefit of providing and broadcasting haptic patterns of Hamam, with a reasonable expectation of success, for visual feedback purposes, thus, the experience of the user would be enhanced. In addition, references (Hamam and Jiang) teach features that are directed to analogous art and they are directed to 

Regarding Claim 31, Hamam in view of Jiang teaches wherein the light emitted from the visualization unit of the haptic device corresponds to each of the buttons of the pattern selecting unit.  (Jiang [0050] [0053] [0054] [0060] [0062]: Visual feedback can be provided on the sex toy 78 by having components that can produce light; vibrational pattern of the sex toy 78 can be mapped to a pattern of light on the LEDs; [0135]: buttons 290 displayed on the touchscreen of the mobile handset 250 can be used to trigger different haptic effects…NOTE: Since each button corresponds to a haptic effect and each haptic effect is mapped to a pattern of light, the pattern of light corresponds as well to the respective button. Jiang teaches that this provides the visual feedback [0060]) [The motivation of claim 24 is applicable to claim 31 and thereby incorporated]

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hamam in view of Ebeling et al. (US 2016/0027338 A1; hereafter “Ebeling”).

Regarding Claim 25, Hamam may not explicitly teach every aspect of wherein the station further comprises a visualization unit and the visualization unit of the station generates light corresponding to the haptic pattern data.  
However, Ebeling teaches wherein the station further comprises a visualization unit and the visualization unit of the station generates light corresponding to the haptic pattern data. (Ebeling [0043]: describing that the tool [station] displays a visualization of the mapped vibrations [haptic pattern data]; Fig. 9)
.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hamam in view of Aldossary et al. (US 2016/0055726 A1; hereafter “Aldossary”).

Regarding Claim 27, Hamam may not explicitly teach every aspect of wherein the station comprises a plurality of touch panel units, the haptic device comprises a plurality of haptic transmission units, and the touch panel units and the haptic transmission units match each other and operate according to their disposed positions. 
However, Aldossary teaches wherein the station comprises a plurality of touch panel units, the haptic device comprises a plurality of haptic transmission units, and the touch panel units and the haptic transmission units match each other and operate according to their disposed positions. (Aldossary [0056]: a user can send a sensation by touching the screen or touch panel of their communication device S406 [station] where the different sections of the screen or touch panel correspond to a tactile pad on the tactile communication apparatus 100 [haptic device] being worn by the other user.)
.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hamam in view of Dunham et al. (US 2016/0199249 A1; hereafter “Dunham”).

Regarding Claim 28, Hamam may not explicitly teach every aspect of wherein the station comprises a plurality of touch panel units, each user wears a plurality of haptic devices, and the touch panel units and the haptic devices worn by each user match each other according to their disposed positions.
Dunham teaches wherein the station comprises a plurality of touch panel units, (Dunham [0099]: user interface 230 defines one or more fields for receiving user input via, for example a touchscreen) each user wears a plurality of haptic devices, (Dunham [0138] [0139] Fig. 12 show each user wearing a plurality of haptic devices) and the touch panel units and the haptic devices worn by each user match each other according to their disposed positions. (Dunham [0005] [0027] [0040] [0091] [0099]: describing that [0135]
.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hamam in view of Heubel (US 2014/0266644 A1; hereafter “Heubel”).

Regarding Claim 30, Hamam teaches wherein the light emitted from the visualization unit of the haptic device (Hamam [0033]: Display screen 524.sub.C is configured to turn electrical signals into visible light and may be any type of medium that outputs video to a user) 
However, Hamam may not explicitly teach every aspect of [the light emitted from the visualization unit of the haptic device] is different for each specific user or specific user group. 
Heubel teaches the light emitted from the visualization unit of the haptic device is different for each specific user or specific user group. (Heubel [0079]: users may be able to customize their experience by the selection of software settings on their mobile device, such as by…Adding additional audio/video broadcast to the devices along with the haptics; the filtering can cause a user to feel only certain instruments in a music broadcast or specific visual elements in a visual broadcast; [0019] [0024])
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Bhatia et al.
US 10,162,416 B2 – Directed to haptic conversion from an input signal
Dowell et al.
US 10,765,959 B2 – Relevant to claim 30 (column 9 lines 46-49)
Grant et al.
US 9,466,187 B2 – Directed to managing a plurality of wearable devices on a user receives information to be conveyed using haptic effects [Abstract]
Saboune et al.
US 9,711,015 B2 – Directed to customizing haptic feedback in live events [Abstract]


US Patent Application Publications
Israr et al.
US 20160085303 A1 – Describing display of an authoring interface providing sliders, knobs, and buttons enabling modification of the type, intensity, or duration of haptic effects using descriptive common language and/or intuitive visual images, such as readily identifiable icons, to identify the nature and degree of the modifications being produced [0014]
Kim et al.
US 2020/0225751 A1 – Same assignee and similar scope
Ralph 
US 2019/0045296 A1 – Relevant to claim 29


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added 

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        January 2, 2022